   Case 4:18-cv-00597-P Document 58 Filed 02/03/20                Page 1 of 3 PageID 527



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 BRIDGET NAMONDO MBOME,

                        Plaintiff,

                 v.

 HENRY NJIE, EMILIA NJIE, and MARY                     CIVIL ACTION NO. 4:18-cv-00597-P
 MBELLA,

                        Defendants.

            PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       Plaintiff Bridget Namondo Mbome files her Motion for Partial Summary Judgment and

states as follows:

                                       I.     SUMMARY

       Ms. Mbome hereby respectfully moves the Court to enter partial summary judgment on

five of the eleven claims alleged in her Complaint (ECF No. 1).

       First, Ms. Mbome seeks partial summary judgment as to Defendants’ liability on Count

One – Violation of the Trafficking Victims Protection Reauthorization Act (“TVPRA”), Forced

Labor. Ms. Mbome seeks partial summary judgment on this claim on the grounds that there is no

genuine issue of material fact with respect to Defendants’ liability. Ms. Mbome will present

evidence on damages relevant to this claim at trial.

       Second, Ms. Mbome seeks partial summary judgment as to Defendants’ liability on Count

Two – Violation of the TVPRA, Trafficking. Ms. Mbome seeks partial summary judgment on this

claim on the grounds that there is no genuine issue of material fact with respect to Defendants’

liability. Ms. Mbome will present evidence on damages relevant to this claim at trial.
    Case 4:18-cv-00597-P Document 58 Filed 02/03/20               Page 2 of 3 PageID 528



            Third, Ms. Mbome seeks partial summary judgment as to Defendants’ liability on Count

Four – Violation of the TVPRA, Conspiracy. Ms. Mbome seeks partial summary judgment on this

claim on the grounds that there is no genuine issue of material fact with respect to Defendants’

liability. Ms. Mbome will present evidence on damages relevant to this claim at trial.

            Fourth, Ms. Mbome seeks partial summary judgment as to Count Six – Fair Labor

Standards Act (“FLSA”), Failure to Pay Wages. Specifically, Ms. Mbome seeks a finding that Ms.

Mbome was an employee of Defendants Emilia and Henry Njie for purposes of the minimum wage

requirements under the FLSA. Ms. Mbome will present further evidence in support of this claim

at trial.

            Fifth, Ms. Mbome seeks partial summary judgment as to Defendants’ liability on Count

Eleven – Quantum Meruit. Ms. Mbome seeks partial summary judgment on this claim on the

grounds that there is no genuine issue of material fact with respect to Defendants’ liability. Ms.

Mbome will present evidence on damages relevant to this claim at trial.

            In accordance with N.D. Tex. L.R. 56.3(b), Ms. Mbome fully discusses the elements of

each claim for which she seeks summary judgment in the brief accompanying this motion.




                                                 2
   Case 4:18-cv-00597-P Document 58 Filed 02/03/20               Page 3 of 3 PageID 529



Dated: February 3, 2020

                                                    Respectfully submitted,

                                                    By: /s/ Matthew V. Lloyd
                                                    Matthew V. Lloyd (TX Bar No. 24083404)
                                                    mvlloyd@akingump.com
                                                    Akin Gump Strauss Hauer & Feld LLP
                                                    2300 N. Field Street, Suite 1800
                                                    Dallas, TX 75201
                                                    Telephone: 214-969-2800
                                                    Facsimile: 214-969-4343

                                                    Corey W. Roush (DC Bar No. 466337)
                                                    Melissa D. Whitaker (DC Bar No. 1028815)
                                                    (Admitted Pro Hac Vice)
                                                    croush@akingump.com
                                                    mwhitaker@akingump.com
                                                    Akin Gump Strauss Hauer & Feld LLP
                                                    2001 K Street N.W.
                                                    Washington, D.C. 20006
                                                    Telephone: 202-887-4000
                                                    Facsimile: 202-887-4288

                                                    Courtney L. Stahl (TX Bar No. 24088463)
                                                    cstahl@akingump.com
                                                    Akin Gump Strauss Hauer & Feld LLP
                                                    1111 Louisiana Street, 44th Floor
                                                    Houston, TX 77002
                                                    Telephone: 713-220-5800
                                                    Facsimile: 713-236-0822

                                                    Attorneys for Plaintiff Bridget Namondo
                                                    Mbome




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of February, 2020, I served all Parties of record in
accordance with the Federal Rules of Civil Procedure 5(b)(2).


                                               /s/ Matthew V. Lloyd
                                               Matthew V. Lloyd



                                               3
